                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF TEXAS
                                MARSHALL DIVISION

B/E AEROSPACE, INC.,                              §
                                                  §
                Plaintiff,                        §
                                                  §
v.                                                §    Case No. 2:16-cv-01417-JRG-RSP
                                                  §
ZODIAC AEROSPACE, et al.,                         §
                                                  §
                Defendants.                       §

                                             ORDER

       The above entitled and numbered civil action was referred to United States Magistrate

Judge Roy S. Payne pursuant to 28 U.S.C. § 636. Now before the Court is the Report &

Recommendation [Dkt. No. 207] by Magistrate Judge Payne, which recommends that (1)

Defendant Zodiac Aerospace’s motion to dismiss for lack of personal jurisdiction [Dkt. No. 42]

be granted, (2) Defendant Zodiac US Corp.’s motion to dismiss for lack of personal jurisdiction

[Dkt. No. 43] be granted, (3) all claims against Defendant Zodiac Aerospace and Zodiac US Corp.

be dismissed without prejudice, and (4) Defendants’ motion to transfer to the United States District

Court for the Central District of California [Dkt. No. 45] be granted, whereby this lawsuit, with its

remaining claims against Defendants C&D Zodiac, Inc., Heath Tecna, Inc. Zodiac Seats US LLC,

Northwest Aerospace Technologies, Inc. (d/b/a Zodiac Northwest Aerospace Technologies) would

be transferred to the United States District Court for the Central District of California under 28

U.S.C. §1406(a). No party has objected to the Report & Recommendation.

       Having reviewed Magistrate Judge Payne’s report, Defendants’ motions, Plaintiff’s

responses and sur-replies to Defendants’ motions, the Court concludes Magistrate Judge Payne’s

Report & Recommendation is correct. The Report & Recommendation [Dkt. No. 207] is hereby


                                                 1
ADOPTED. Accordingly, (1) Defendant Zodiac Aerospace’s motion to dismiss for lack of

personal jurisdiction [Dkt. No. 42] is GRANTED, (2) Defendant Zodiac US Corp.’s motion to

dismiss for lack of personal jurisdiction [Dkt. No. 43] is GRANTED, (3) all claims against

Defendant Zodiac Aerospace and Zodiac US Corp. are DISMISSED without prejudice, and (4)

Defendants’ motion to transfer to the United States District Court for the Central District of

California [Dkt. No. 45] is GRANTED, whereby this lawsuit, with its remaining claims against

Defendants C&D Zodiac, Inc., Heath Tecna, Inc. Zodiac Seats US LLC, Northwest Aerospace

Technologies, Inc. (d/b/a Zodiac Northwest Aerospace Technologies) will be transferred to the

United States District Court for the Central District of California under 28 U.S.C. §1406(a).

        So Ordered this
        Jan 28, 2019




                                                2
